Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 and 15-17 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Griffin et al. (US 2011/0102537).
	With respect to claim 1, Griffin discloses a light-emitting module, comprising a plurality of multi-light emitters (fig.3 31-1 – 31-3) each including a plurality of light-emitting elements (fig.3 21-x, shown in fig.2, [0045]) that is arranged to be spaced apart from each other by a predetermined distance ([0050] pitch) in one direction (fig.3 left/right) and emits light in a direction orthogonal to the one direction (fig.2 #22 from facet), and a plurality of individual electrodes that supplies each of the plurality of light-emitting elements with electric power (fig.2 #25s and #26s), the plurality of multi-light emitters being arranged in the one direction (fig.3 left/right), wherein the plurality of light-emitting elements includes a first light-emitting element located at an outermost end in the one direction (fig.4 first laser on left in array #31-2), and a second light-emitting element located at a second- outermost end in the one direction (fig.4 laser to right of left side laser in array #31-2), the plurality of individual electrodes includes a first individual electrode that supplies the first light-emitting element with electric power (fig.4 #26-1), and a second individual electrode that supplies the second light-emitting element with electric power (fig.4 unlabeled #25 connected to wire #40 and pad #35), and the first individual electrode and the second individual electrode are arranged in a region between the first light- emitting element and the second light-emitting element (fig.2/4).  
With respect to claim 2, Griffin discloses a distance between a first light-emitting element in one multi-light emitter of two multi-light emitters adjacent to each other and a first light-emitting element in another multi-light emitter is equal to the predetermined distance ([0050] pitch between individual elements is equal to pitch across entire set of arrays).  
With respect to claim 3, Griffin discloses the predetermined distance is 100 um or less ([0043] depicted embodiment is 125um pitch at 203dpi, less than 100um at alternate dpis; e.g. 600/1200dpi).  
With respect to claim 4, Griffin discloses two individual electrodes that supply each of two light- emitting elements adjacent to each other with electric power are arranged in a region between the two light-emitting elements adjacent to each other in light-emitting elements other than the first light-emitting element and the second light-emitting element (fig.2 #25s and #26s are between each pair of emitters including those not on the endmost locations).  
With respect to claim 8, Griffin discloses a convergent lens that converges each of respective light beams emitted from the plurality of light-emitting elements is arranged on a light-emitting side (fig.8 #82, [0009, 103]).  
 With respect to claim 15, Griffin discloses a light-emitting module, comprising: a plurality of light-emitting elements (fig.2/3) that is arranged to be spaced apart from each other by a distance of 100 m or less ([0043] depicted embodiment is 125um pitch at 203dpi, less than 100um at alternate dpis; e.g. 600/1200dpi) in one direction (fig.2/3 left/right) and emits light in a direction orthogonal to the one direction (fig.2 from facet #22); and a plurality of individual electrodes that supplies each of the plurality of light-emitting elements with electric power (fig.2 #25s/26s), the plurality of multi-light emitters being arranged in the one direction (fig.2/3 right/left).  
With respect to claim 16, Griffin discloses the device outlined in the rejection to claim 1 above, wherein the device is a light source unit (fig.1).  
Claim 17 is rejected for the same reasons outlined in the rejection of claim 1 above. Note that when reading the preamble in the context of the entire claim, the recitation of “a stereolithographic apparatus” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin.
With respect to claim 11, Griffin teaches the device outlined above, including the ability of the human eye to distinguish gaps in array spacings ([0043,52]), but does not teach the predetermined distance is set to satisfy a relationship of P2 >= 0.5 x P1 assuming that light density in the imagingSP369527WO00 79 centers respectively corresponding to respective light beams emitted from the plurality of light-emitting elements is P1 and light density at a middle position between two imaging centers adjacent to each other is P2.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pitch of the devices of Griffin to be of the outlined P2>= 0.5 x P1 as a means of insuring overlap between the emitted output and thereby hide any inconsistency in the array spacings (see MPEP 2144.05 II A/B).
With respect to claim 14, Griffin teaches the device outlined above, including the use in thermally or optically active printing devices ([0001]), but does not specify the plurality of light-emitting elements emits light for curing a photo-curing resin in stereolithography.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the printing system of Griffin for stereolithographic based photo-curing of resins in order to create models of 3d objects.
Claim(s) 5, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Suzuki et al. (US 8384221).
With respect to claim 5, Griffin teaches the device outlined above, including use in printing systems ([0001]) and driving circuitry (fig.6), but does not teach a plurality of sub-mount members on which the multi-light emitters are respectively mounted, the plurality of sub-mount members being arranged in the one direction.  Suzuki teaches using a sub-mount member for a device array (fig.1 #12+14) in a printing device (col.1 lines 15-20). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a sub-mount for each array of Griffin as taught by Suzuki in order to provide a platform allowing for integrating the driving circuitry (Suzuki, col.3 line 17).
With respect to claim 6, Griffin teaches the device outlined above, but does not teach a plurality of mount members on which the plurality of sub- mount members is respectively mounted, the plurality of mount members being arranged in the one direction.  Suzuki teaches using a mount member (fig.1 #11) along with a sub-mount member for a device array (fig.1 #12+14) in a printing device (col.1 lines 15-20). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a mount member with each sub-mount for each array of Griffin as taught by Suzuki in order to provide a platform allowing for driving signals to be applied (Suzuki, col.4 line 30-33).
With respect to claim 7, Griffin, as modified, teaches the device outlined above, including a distance between a first light-emitting element in a multi-light emitter mounted on a sub-mount member located at an outermost end in one mount member of mount members adjacent to each other and a first light-emitting element in a multi-light emitter mounted on a sub-mount member located at an outermost end in another mount member is equal to the predetermined distance (Griffin, fig.3 [0050]; note that the array spacing of Griffin has not been modified, only the use of sub-mounts and mounts).  
With respect to claim 9, Griffin, as modified, teaches the plurality of sub-mount members each includes a switching circuit for individually switching a plurality of light-emitting elements of the multi-light emitter mounted thereon and causing the plurality of light-emitting elements to emit light (note driving circuitry, including switching [0079], was integrated into the sub-mounts as outlined in the rejection of claim 5 above).  
With respect to claim 10, Griffin teaches the device outlined above, including the use of driving circuitry (fig.6) while Suzuki teaches incorporating driving circuitry into sub-mounts, but neither teaches the plurality of mount members includes a driving circuit for driving a plurality of light-emitting elements of the multi- light emitter on the plurality of sub-mount members mounted thereon.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the sub-mount + mounts of Griffin and Suzuki to place the driving circuitry within the mount portion as a matter of rearranging parts (i.e. drivers moving from sub-mount to mount with connections from mount to sub-mount to lasers) which would allow for more easily switching out a malfunctioning driver from the lowest level of the stack (stack = array + sub-mount + mount; see also MPEP 2144.04 VI C).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Suzuki in view of Schleuning et al. (US 2008/0054076).
 With respect to claim 12, Griffin, as modified, teaches the device outlined above, but does not teach the plurality of mount members is mounted on a heat transfer plate.  Schleuning teaches mounting laser arrays including placing the arrays on a sub-mount (fig.1 #26), atop a mount (fig.1 #25 which is atop a heat transferring plate (fig.1 #24). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a heat transfer plate under the mounts of Griffin and Suzuki as demonstrated by Schleuning in order to control the temperature of the laser devices.
With respect to claim 13, Griffin, as modified, teaches the light-emitting module is housed inside a casing (fig.1 #10 in #11), and the casing is provided with a cooling mechanism  (fig.1 #12s/13s) that reduces heat due to the light-emitting module.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form which has a list of related references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828